PER CURIAM.
Cristobal Herrera, a citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (BIA) affirming an immigration judge’s denial of asylum, withholding of removal, and cancellation of removal. After careful review, we conclude that the denials of asylum and withholding of removal are supported by substantial evidence on the administrative record as a whole. See Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th Cir.2008). We lack jurisdiction to review the BIA’s discretionary decision denying cancellation of removal because Herrera failed to show that removal would result in exceptional and extremely unusual hardship to his children. See Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir.2007).
Accordingly, we deny the petition for review. See 8th Cir. R. 47B.